Citation Nr: 1203887	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  11-00 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to November 1970, with service in the Republic of Vietnam from July 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2011, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

Regarding the characterization of the Veteran's claim currently on appeal, the Veteran originally applied for service connection for PTSD in his December 2009 claim. The Board notes that a November 2010 VA examination report shows that the Veteran has been diagnosed with adjustment disorder with mixed anxiety and depressed mood, in addition to VA medical records showing that the Veteran is diagnosed with PTSD. The Board is aware that different examiners will sometimes use different language when describing a particular disorder.  38 C.F.R. § 4.2  (2011).  Therefore, to afford the Veteran the fullest consideration of his claim, the Board has characterized the Veteran's current claim as one for an acquired psychiatric disorder to broadly encompass all manifestations of the Veteran's psychiatric disorder evident in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5  2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board further notes that the Veteran filed a substantive appeal in December 2010 that included the issue of entitlement to service connection for diabetes mellitus Type II as due to herbicide exposure.  In correspondence dated in June 2011, the Veteran withdrew this issue from consideration.  Thereafter, a supplemental statement of the case was issued on only the PTSD issue in July 2011 and the Veteran's appeal was certified to the Board as to the PTSD issue only in September 2011.  Thus, the RO dismissed the diabetes mellitus issue prior to certification of the appeal to the Board.  Moreover, during the course of the videoconference hearing before the undersigned, the Veteran confirmed the intent to withdraw the appeal.  Accordingly, only the psychiatric claim is before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD as the result of fear of hostile military or terrorist activity during his service in Vietnam.

The establishment of service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) . See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat). 

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2010); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1   (1998); Cohen v. Brown, 10 Vet. App. 128 (197); Doran v. Brown, 6 Vet. App. 283   (1994). 

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor. 75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) (2011)). See also VBA Training Letter No. 10-05 (July 16, 2010).  

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations are for consideration in the instant claim. 

The Veteran's service personnel records show that he served in Vietnam with the CoC, 299th Engineer Battalion (C) in July 1969 (also noted on his DD214) and then in April 1970 with the SO 108 headquarters, 299th Engineer Battalion (C).  In addition, a September 1970 service treatment record shows that he received medical treatment at an aid station with the 4th Battalion 503rd infantry, 173rd Airborne BDE.  

In a January 2010 statement, the Veteran indicated that while working a cement mixer in Vietnam, an RPG round hit a tree and the concussion knocked him off the mixer.  He furthered stated that while deplaning to a replacement battalion in Qui Nhon, Vietnam in June 1969, they were mortared/rocket attacked.  In a February 2010 VA medical record, the Veteran indicated that he was a combat engineer in Vietnam and his camp was attacked by Vietcong, which resulted in 78 soldiers wounded and 5 killed.  He described another incident where a soldier on drugs shot and killed two other soldiers.  He also had three buddies killed over there because an officer wanted something done immediately and did not get the back-up he needed before going out.  In a May 2010 memorandum, the RO determined that there was a lack of required information to send for corroboration to the U.S. Army and Joint Services Records Research Center and/or to allow for meaningful research of Marine Corps or National Archives and Records Administration records.

Thereafter, in a June 2011 VA form 21-4138, the Veteran stated that his job in service was a mechanic and he went where the vehicles went, to include combat and hazardous duty zones which were under attack or under threat of attack the whole time.  He stated that he served at LZ North English in the Central Highlands.  He was in the 299th Combat Engineers Battalion, C Company, 18th Engineer Brigade out of Plei Khu.  He stated that his unit received a Presidential Award for the defense of  "Doc To".  See also June 2011 VA Form 21-0781 (statement in support of claim for PTSD).

During the October 2011 Board hearing, the Veteran testified that he had a fear of hostile military or terrorist activities while he served in Vietnam.  He testified that he was a senior engineer mechanic in Vietnam, with duties that had anything to do with engineering equipment such as repairing trucks, dozers, and graders.  While in Vietnam, they were constantly hit, had mortars dropped on their location, and the enemy would ambush them while he was out on a road.  He stated that he left the installation he was assigned all the time because as a combat engineer, he was out on the road all the time working, away from the protection of the main security.  

In light of the Veteran's contentions and the amended regulation, the RO/AMC should undertake additional consideration of the Veteran's reported stressor events, as appropriate.  In particular, the RO/AMC should review the most recent stressor information provided by the Veteran in June 2011 and during the Board hearing in October 2011 (and in the October 2011 statement), in light of all current regulations governing stressors, to include the amended regulation.  The RO/AMC must render a finding as to whether the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service to trigger application of the amended PTSD regulation.  

In addition, the Board notes that VA medical records from March 2010 to October 2010 reflect that the Veteran was treated by a VA psychiatrist (M.D.) who diagnosed the Veteran with PTSD, related to his experiencing trauma in Vietnam.  A VA clinical social worker has also diagnosed the Veteran with PTSD related to exposure to war.  However, at a November 2010 Compensation and Pension examination, a VA examiner, who is a licensed psychologist, diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood.  She opined that the Veteran did not meet the DSM-IV diagnostic criteria for avoidance and thus, he did not meet the diagnostic criteria for PTSD.  The VA treating psychiatrist on the other hand noted that the Veteran avoided crowds and news about the current war.  Given all of the foregoing, significantly, a diagnosis of PTSD in the context of a Compensation and Pension examination has not been provided.  Thus, the requirements for application of the amended regulation have not currently been met.  See 75 Fed. Reg. 39843, 39847 (July 13, 2010) (discussing reasons for declining to expand the amended regulation to any psychiatrist or psychologist to include "VA provides extensive guidance to VHA examiners about how to perform C&P examinations and gives specific guidance about PTSD examinations") (emphasis added).  

Thus, in light of the above evidence, to include statements and testimony provided by the Veteran, VA medical records in which a VA psychiatrist diagnosed the Veteran with PTSD, and the VA examiner's opinion that the Veteran does not meet the criteria for a PTSD diagnosis, the Board finds that an additional VA psychiatric examination is necessary to reconcile the conflicting medical opinions, and to address whether any diagnosed acquired psychiatric disorder is related to military service.

Prior to arranging for the Veteran to undergo further examination, the RO/AMC should obtain and associate with the claims file all outstanding VA records. The claims file currently includes outpatient treatment records from the Oklahoma VA medical center (VAMC), and the Lawton VA Outpatient Clinic dated from April 1991 to October 2010.  In the Veteran's December 2010 substantive appeal, he stated that he sees a VA psychologist twice a week for PTSD.  VA's duty to assist includes obtaining records of all relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Hence, the RO must obtain all outstanding medical records from the Oklahoma VAMC, and the Lawton VA Outpatient Clinic from October 2010 to the present. 

To ensure that all due process requirements are met, and that the record is complete, the RO/AMC should, through VCAA-compliant notice, give the Veteran another opportunity to provide information and/or evidence pertinent to the claim for service connection remaining on appeal.  In this regard, the Board also notes that during the October 2011 hearing, the Veteran indicated that he had submitted a statement from his ex-wife in support of his claim on appeal.  However, this statement does not appear to be of record.  The Veteran should be requested to submit a copy of this document. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran a corrective notice that informs him of the information and evidence necessary to sustain a claim for service connection for PTSD, under the amended regulations, 38 C.F.R. § 3.304(f)(3) (2011).  The Veteran should also be requested to submit another copy of the letter from his ex-wife as referenced by him during the October 2011 Board hearing.  See hearing transcript, page 16.

2.  In addition, the RO/AMC should request the Veteran to identify all health care providers (VA and non-VA) that have treated him for any acquired psychiatric disorders, to include PTSD, and attempt to obtain records from each health care provider that he identifies and provides authorization who might have available records of such treatment, if not already in the claims file. 

3.  Regardless of the Veteran's response, obtain all VA medical records pertaining to the treatment of an acquired psychiatric disorder, to include PTSD, from the Oklahoma VAMC and Lawton VA Outpatient Clinic, from October 2010 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c)  as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

4. The RO/AMC should review the Veteran's stressor statements, including the most recent June 2011 statement and October 2011 testimony (and October 2011 statement), in light of the amended regulation governing whether corroboration of stressors is necessary, or possible.  See 75 Fed. Reg. 39,843  (July 13, 2010), 75 Fed. Reg. 41 ,092 (July 15, 2010).  The RO/AMC must render a finding as to whether the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service (i.e., military occupational specialty, period of service, geographic location, and the unit and facilities to which he was assigned).  

5.  After completing of the above, arrange for the Veteran to undergo a new VA psychiatric examination, by a psychiatrist (M.D.), to determine the nature and etiology of any diagnosed acquired psychiatric disorder, to include PTSD.

The psychiatric examiner should take a complete history from the Veteran and review the entire claims file, and render an opinion as to (1) the appropriate diagnoses for the Veteran's psychiatric disorders, (2) whether any of the Veteran's claimed stressors (found consistent with the places, types, and circumstances of the Veteran's service) are adequate to support a DSM-IV diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, and (3) for diagnoses other than PTSD, whether it is at least as likely as not (50 percent or more probability) that the Veteran's diagnosed psychiatric disorders began during active service or are etiologically related to any of the Veteran's periods of active duty.

The examiner should reconcile his or her findings with the records above reflecting that a VA psychiatrist diagnosed the Veteran with PTSD, related to his experiencing trauma in Vietnam, the VA clinical social worker who has also diagnosed the Veteran with PTSD related to exposure to war, and the November 2010 VA examiner, who diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood and opined that the Veteran did not meet the DSM-IV diagnostic criteria for avoidance and thus, he did not meet the diagnostic criteria for PTSD. 

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

6.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD.  If this claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


